Michael S. Weinstein, Esq.
GOLENBOCK EISEMAN ASSOR BELL & PESKOE LLP
711 Third Avenue
New York, New York 10017
Telephone: (212) 907-7300
Facsimile: (212) 754-0330

Counsel for Jonathan L. Flaxer, Chapter 11 Trustee for Liddle & Robinson, L.L.P.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
In re                                                               :   Chapter 11
                                                                    :
LIDDLE & ROBINSON, L.L.P.,                                          :   Case No. 19-12346 (SHL)
                                                                    :
                                       Debtor.                      :   Jointly Administered with 19-10747 (SHL)
---------------------------------------------------------------X

      OBJECTION OF JONATHAN L. FLAXER, AS CHAPTER 11 TRUSTEE
        FOR THE ESTATE OF LIDDLE & ROBINSON, L.L.P., TO (1) THE
 MONTHLY FEE STATEMENTS OF FOLEY HOAG LLP [DKT. NOS. 278-282, 286],
 (2) THE FIRST AND SECOND INTERIM FEE APPLICATIONS OF FOLEY HOAG
LLP [DKT. NOS. 152 & 289], AND (3) THE FIRST INTERIM AND SECOND INTERIM
 AND FINAL FEE APPLICATIONS OF EISNERAMPER LLP [DKT. NOS. 154 & 292]

         Jonathan L. Flaxer, solely in his capacity as chapter 11 trustee (the “Trustee”) for the

estate (the “Estate”) of the above captioned debtor (the “Debtor”), by his counsel, Golenbock

Eiseman Assor Bell & Peskoe LLP, hereby files this Objection to (i) the Monthly Statement of

Foley Hoag LLP (“Foley Hoag”) for Compensation for Services Rendered and Expenses

Incurred as Counsel to the Debtor for the Period from November 1, 2019 through November 30,

2019 [Dkt. No. 278], December 1, 2019 through December 31, 2019 [Dkt. No. 279], January 1,

2020 through January 31, 2020 [Dkt. No. 280], February 1, 2020 through February 29, 2020

[Dkt. No. 281], March 1, 2020 through March 31, 2020 [Dkt. No. 282], and April 1, 2020

through April 30, 2020 [Dkt. No. 286] (collectively, the “Monthly Fee Statements”), (2) the

First and Second Applications of Foley Hoag for Interim Allowance of Compensation for



3507694.3
Services Rendered and Reimbursement of Expenses Incurred as Counsel to the Debtor and

Debtor in Possession for the Period of July 22, 2019 through April 30, 2020 [Dkt. Nos. 152 &

289] (the “Foley Hoag Fee Applications”), and (3) the First Interim and Second Interim and

Final   Applications   of   EisnerAmper    LLP       (“EisnerAmper”)   for   Compensation   and

Reimbursement of Expenses as Accountants to the Debtor and Debtor-in-Possession for the

Period July 22, 2019 through February 29, 2020 [Dkt. Nos. 154 & 292] (the “EisnerAmper Fee

Applications”), and in support thereof states as follows:

                                           BACKGROUND

        1.     On July 22, 2019 (the “Petition Date”), the Debtor commenced with this Court a

voluntary case under the Bankruptcy Code.            Until December 23, 2019, the Debtor was

authorized to operate its business and manage its property as a debtor-in-possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.

        2.     On or about December 6, 2019, the United States Trustee (the “United States

Trustee”) filed a motion for the appointment of a chapter 11 trustee [Dkt. No. 191; Case No. 19-

10747, Dkt. No. 257], and on December 23, 2019, the Court granted that motion directing

appointment of a chapter 11 trustee [Dkt. No. 192].

        3.     On December 23, 2019, the United States Trustee filed a notice appointing

Jonathan L. Flaxer as the chapter 11 trustee [Dkt. No. 193] as well as an application to approve

the appointment of Jonathan L. Flaxer as the chapter 11 trustee [Dkt. No. 195]. The Court

approved the United States Trustee’s application by order dated January 6, 2020 [Dkt. No. 201].

        4.     Prior to Trustee’s appointment, by Order dated September 4, 2019 [Dkt. No. 48],

the Court approved procedures for professionals to seek interim compensation in this chapter 11




3507694.3                                        2
case (the “Procedures Order”).        Such Procedures Order permits professionals to submit

monthly statements of fees and expenses in accordance with requirements of the Procedures

Order, and parties shall have ten (10) days from receipt of a monthly statement to object to such

statement. If an objection to a monthly statement is filed and served, the Estate shall withhold

payment of that portion of the monthly statement to which the objection is directed.

                     OBJECTION TO MONTHLY FEE STATEMENTS

        5.     The Monthly Fee Statements were filed on May 20, 2020, except for the April

Monthly Fee Statement, which was filed on May 26, 2020. Notwithstanding the Procedures

Order, the Trustee and Foley Hoag agreed that the Trustee may object to any of the Monthly Fee

Statements by June 5, 2020.

        6.     The Trustee hereby objects to the Monthly Fee Statements in the reasons set forth

herein. The Estate is entering into a new phase in this chapter 11 case as the Trustee is winding

down operations as of June 30, 2020. As part of this new phase, the Trustee expects to be filing

a plan of liquidation in the near future. As part of the plan process, the Trustee is evaluating the

cash needs of the estate for the wind down as well as post-confirmation for the continued pursuit

of assets of the Estate. It is the Trustee’s view that it would be inadvisable to pay, at this time,

relatively substantial professionals fees and expenses to counsel who is not currently

representing the Estate, particularly since most of such fees and expenses were incurred prior to

the Trustee’s appointment. The Trustee is hopeful that final fee applications will be considered

within the next several months.

        7.     In addition, Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial

Holdings LLC (collectively, “Counsel Financial”) have sought leave to appeal the order

permitting payment of 60% of fees and 100% of expenses to Foley Hoag pursuant to prior


3507694.3                                        3
monthly fee statements. While the Trustee takes no position on the merits of such appeal, the

Trustee favors an expeditious resolution of the appeal so as to not further delay the

administration of the Estate. As Counsel Financial has already objected to the Monthly Fee

Statements, a further decision by the Court concerning the Monthly Fee Statements would likely

result in a further increase in administrative costs to address the matter and could potentially

delay any resolution of the appeal.

        8.     In light of the foregoing, at this time the Trustee opposes the Monthly Fee

Statements. This is a continuing objection to any Monthly Fee Statements filed by Foley Hoag

after the date hereof. The Trustee notes that he is not objecting to the substance of the Monthly

Fee Statements at this time. Rather, the Trustee reserves the right to object to any such fees and

expenses in any final fee application filed by Foley Hoag in the ordinary course.

                        OBJECTION TO THE FEE APPLICATIONS

        9.     For the reasons that the Trustee objects to the Monthly Fee Statements, which are

set forth above, the Trustee also objects to the Foley Hoag Fee Applications and EisnerAmper

Fee Applications. The Trustee also notes that the fee applications filed on June 4, 2020 were

filed too late to be considered at the June 18, 2020 hearing. See Bankruptcy Rule 2002(a)(6)

(twenty-one (21) days’ notice required for “a hearing on any entity’s request for compensation or

reimbursement of expenses if the request exceeds $1,000”).




3507694.3                                       4
Dated: New York, New York      Respectfully submitted,
       June 5, 2020

                            By: /s/ Michael S. Weinstein
                                Michael S. Weinstein
                                GOLENBOCK EISEMAN ASSOR BELL
                                 & PESKOE LLP
                                711 Third Avenue
                                New York, New York 10017
                                (212) 907-7300

                               Counsel for Jonathan L. Flaxer, chapter 11 trustee
                               for Liddle & Robinson, L.L.P.




3507694.3                         5
